United States Court of Appeals
                        For the First Circuit


Nos. 13-2173
     13-2208

     JAMES AND JANET BAKER; PAUL G. BAMBERG AND ROBERT ROTH,

                       Plaintiffs, Appellants,

                                   v.

                     GOLDMAN, SACHS & CO., ET AL,

                        Defendants, Appellees.


                             ERRATA SHEET

     The opinion of this Court issued on November 12, 2014 is
amended as follows:

     On page 20, note 7, line 5, "are" is inserted before "not
persuaded".

     On page   29,   note   13,   line   4,   "parties"   is   changed   to
"parties'".

     On page 32, line 4, "§" is inserted between "Regs." and
"3.16(2)".

     On page 38, line 12, "claim" is changed to "claims".